RESOLUCIÓN
En virtud de esta Resolución, se reactiva el Comité Ase-sor Permanente de Reglas de Evidencia adscrito al Secre-tariado de la Conferencia Judicial y Notarial, con la enco-mienda de evaluar las Reglas de Evidencia a la luz de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003, según enmendada, 4 L.P.R.A. sec. 24 et seq. Los trabajos del Co-mité deberán enmarcarse en el desarrollo de un proyecto moderno de Reglas de Evidencia que esté dirigido princi-palmente a agilizar los procedimientos judiciales.
El Comité estará facultado para crear subcomités de trabajo compuestos por expertos en la materia, quienes le asistirán en la tarea de completar un proyecto de reglas en el término de nueve meses.
El Tribunal agradece la labor realizada por los miem-bros anteriores del Comité Asesor Permanente de Reglas de Evidencia, quienes cumplieron su encomienda de entre-gar un proyecto de Reglas de Evidencia conforme les fuera solicitado mediante resoluciones del 15 de enero de 1988 y 22 de junio de 1990, respectivamente.
Se designan como nuevos miembros del Comité a las personas siguientes:
Hon. Luis Rivera Román, presidente
Hon. Kalil Bacó
Ledo. Ernesto L. Chiesa Aponte
Hon. Bruno Cortés Trigo
Ledo. Rolando Emmanuelli Jiménez
Ledo. Alberto Ornar Jiménez Santiago
*2Ledo. Ricardo Ramírez Lugo
Ledo. Francisco Rebollo Casalduc
Leda. Heidi Rodríguez
Ledo. Heriberto Sepúlveda Santiago
Leda. Vivian Neptune
Ledo. Fernando Luis Torres Ramírez
Ledo. Enrique Vélez Rodríguez

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo